Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent 5895383 (Niedospial).
In regards to claim 1, Niedospial discloses a cap and seal system (see Fig. 5 and 6, Col. 3 lines 12-27, Col. 5 lines 64-67 and Col. 6 lines 1-9) for a liquid medicament container, the system comprising a cap (70) formed from a substantially rigid material (Col. 4 line 38-40)  and having a retainer (84) integrally formed therewith; and a seal (60) formed from a material which is less hard (Col. 3 lines 14-16 and 24-27) than the cap (70) and positioned within the cap (70) such that, when the retainer (See Fig. 6 and 8, Col. 6 lines 6-15) retains the cap on a container in use the seal is positioned such that it forms a fluid tight seal between the cap and the container (See Fig 6 and 8, Col. 3 lines 36-40); and a recess (See Figure A below) formed in the seal through which a liquid outlet channel (any convenient channel having any convenient size, shape and/or function) can pass in use to access the contents of the container via the cap and the seal; wherein the recess in the seal has a cross-sectional area which narrows in the direction of insertion of an liquid outlet channel in use (any convenient channel having any convenient size, shape and/or function as seen in Fig. A and B below).




    PNG
    media_image1.png
    742
    898
    media_image1.png
    Greyscale

Figure A




    PNG
    media_image2.png
    431
    743
    media_image2.png
    Greyscale

Figure B


Claim(s) 1-4, 6-8, 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8122923 B2 (Menachem).

In regards to claim 1, Menachem discloses a cap (Fig. 1G; vial adaptor assembly 30 and syringe adaptor element 50) and seal system for a liquid medicament container (Fig. 19B; 556 of sealing element), the system comprising a cap formed from a substantially rigid material (Column 2 lines 45-49; vial adaptor assembly 30) and having a retainer integrally formed therewith (Fig. 4; rear portion 304); and a seal formed from a material which is less hard than the cap (Fig. 1A; septum 31; Column 10 lines 51-57 and Fig. 7; 504; Column 15 lines 27-32) and positioned within the cap such that (Fig. 1G, 26 and 27), when the retainer retains the cap on a container in use the seal is positioned such that it forms a fluid tight seal between the cap and the container (Fig. 26 and 27; vial 10, vial adaptor element 30 and syringe adaptor element 50; Column 3 lines 54-67 and Column 4 lines 1-3); and a recess formed in the seal through which a liquid outlet channel can pass in use to access the contents of the container via the cap and the seal (Fig. 26 and 27; Column 20 line 65-68 and Column 21 lines 1-3); wherein the recess in the seal has a cross-sectional area which narrows in the direction of insertion of the liquid outlet channel in use (See Fig. C and C1 below).


    PNG
    media_image3.png
    1060
    235
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    326
    305
    media_image4.png
    Greyscale

Fig. C
Fig. C1



claim 2, Menachem discloses the system according to claim 1, wherein the cap and seal are arranged such that they can be co-moulded in a single production step (Column 12 lines 47-49).  This claim qualifies as a product by process claim under MPEP 2113.  For product-by-process claims, “determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the current claim is an apparatus claim and Menachem discloses both a cap and a seal.  The method of their production has no bearing on the patentability of the product itself.

In regards to claim 3, Menachem discloses the system according to claim 1, wherein the cap has a hole formed therein (Fig. 18B), the hole being positioned such that it is in alignment with the recess of the seal such that (Fig. 26 and 27), in use, the outlet channel can pass through the hole in the cap and into the recess (Fig. 26 and 27).

In regards to claim 4, Menachem discloses the system according to claim 3, wherein the recess has a breakable septum formed therein (Fig. 18B. septum 350 and Fig. 19B septum 502; Column 19 lines 38-49).

In regards to claim 6, Menachem discloses the system according to claim 1, wherein the retention component retainer is one or more snap-fit components arranged to snap-fit onto a neck of the container in use (Fig. 1A, 18A and 18B Column 18 lines 11-19).

claim 7, Menachem discloses the system according to claim 1, wherein the cap has windows formed on its exterior surface to moulding of the cap during manufacture (Fig. 5).  This claim qualifies as a product by process claim under MPEP 2113. For product by process claims “determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” In this case, the current claim is an apparatus claim and Barrelle discloses both a cap (vial adaptor assembly 30 and syringe adaptor element 50) and window (Fig. 5). The method of their production has no bearing on the patentability of the product itself.

In regards to claim 8, Menachem discloses the system according to claim 7, wherein the cap has interface components an interface formed thereon for interfacing with a mechanism piston for driving the outlet channel in use (Fig. 26 and 27).

In regards to claim 10, Menachem disclose a cap (Fig. 1I; vial adaptor assembly 30) and seal system for a liquid medicament container (Column 2 lines 11-13 and lines 24-35), the system comprising a cap formed from a substantially rigid material (Column 12 lines 42-46; substantially rigid material is relative and needs to be expanded on) and having a snap component integrally formed therewith (Column 13 lines 12-31 and Column 18 lines 11-19); and a seal formed from a material which is less hard than the cap and positioned within the cap such that (Column 5 lines 26-31), when the snap component retains the cap on a container in use the seal is positioned such that it forms a fluid tight seal between the cap and the container (Column 3 lines 54-67 and Column 4 lines 1-3); and a recess formed in the seal through which a liquid outlet channel can pass in use to access the contents of the container via the cap and the seal (see Fig. D below); wherein the recess in the seal has a cross-sectional area which narrows in the direction of insertion of the liquid outlet channel in use (see Fig. E below and Fig. 26-27).


    PNG
    media_image5.png
    635
    534
    media_image5.png
    Greyscale

Fig. D






    PNG
    media_image6.png
    380
    419
    media_image6.png
    Greyscale

Fig. E


In regards to claim 11, Menachem discloses the system according to claim 10, wherein the cap and seal are arranged such that they can be co-moulded in a single production step (Column 12 lines 47-49).  This claim qualifies as a product by process claim under MPEP 2113.  For product-by-process claims, “determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the current claim is an apparatus claim and Menachem discloses both a cap and a seal.  The method of their production has no bearing on the patentability of the product itself.

In regards to claim 12, Menachem disclose the system according to claim 10, wherein the cap has a hole formed therein (see Fig. D above), the hole being positioned such that it is in alignment with see Fig. D above), in use, the outlet channel can pass through the hole in the cap and into the recess (see Fig. D above).

In regards to claim 13, Menachem discloses the system according to claim 12, wherein the recess has a breakable septum formed therein (Fig. 5; septum 350 and Fig. 7, 9A, and 9C; septum 502).

In regards to claim 14, Menachem discloses the system according to claim 10, wherein the snap component is one or more snap-fit components arranged to snap-fit onto a neck of the container in use (Fig. 18A and 18B; Column 13 lines 12-31 and Column 18 lines 11-19).

In regards to claim 15, Menachem the system according to claim 10, wherein the cap has windows formed on its exterior surface (Fig. 5 and 18A; columns 13 lines 12-31).

In regards to claim 16, Menachem discloses the system according to claim 15, wherein the cap has grooves formed thereon for interfacing with a moving piston for driving the outlet channel in use (see Fig. D above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered.  Applicant’s arguments, filed 12/11/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 (a)(1) have been fully considered and are not persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of US 8122923 B2 (Menachem).
Applicant argues Niedospial does not disclose a recess in a seal that has a cross-section which narrows in the direction of insertion of an outlet channel, in use as set forth in claim 1 as amended.  The Fig. A the claim states that the channel narrows but not at which points.  Applicant is not positively claiming a liquid outlet channel.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Niedospial illustrates the recess (see Figure B above) in the seal having a cross-sectional area which narrows in the direction of insertion of an liquid outlet channel (any convenient channel having any convenient size, shape and/or function) in use (see Figure B below), as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE T DUNWOODY whose telephone number is (571)270-7529.  The examiner can normally be reached on Monday-Friday 7:30 a.m. to 4:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERCE T DUNWOODY/               Examiner, Art Unit 3735     

/Anthony D Stashick/               Supervisory Patent Examiner, Art Unit 3735